Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,016,903. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:

Claims 1-18 of U.S. Patent No. 11,016,903 (hereinafter, “Patent”), contains every element of claims 1-20 of the instant application (hereinafter, “Instant Applicant”) and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).  




Patent No. 11,016,903
Instant Application
Claim 1, An apparatus, comprising: a persistent memory device; and logic circuitry resident on the persistent memory device and comprising an address register configured to store logical addresses corresponding to data stored in the persistent memory device, wherein the logic circuitry configured to: receive a redirected request to retrieve a portion of the data stored in the persistent memory device, wherein prior to redirection, the request is directed to a non-persistent memory device; determine, in response to receipt of the request to retrieve the portion of the data stored in the persistent memory device, a physical address corresponding to the portion of the data based on the logical address stored in the address register; and cause, based on the determined address, the data to be retrieved from the persistent memory device.
Claim 1, An apparatus, comprising: a first memory device comprising an address register configured to store logical addresses corresponding to data stored in an array of memory cells of the first memory device, wherein the first memory device is configured to: receive a redirected request to retrieve a portion of the data stored in the first memory device, wherein prior to redirection, the request is directed to a second memory device; determine, in response to receipt of the request to retrieve the portion of the data stored in the first memory device, a physical address corresponding to the portion of the data based on the logical address stored in the address register; and cause, based on the determined address, the data to be retrieved from the first memory device.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkins et al. (US Pub. 2018/0095882).
Regarding independent claim 9, Wilkins teaches a method, comprising: receiving, at a first memory device (Fig.1A: persistent storage 138), a redirected request to retrieve data stored in the first memory device (Fig.1A: persistent storage 138), wherein the first memory device (Fig.1A: persistent storage 138) comprises an address register (Fig.1A: Page 139) configured to store logical addresses corresponding to data stored in an array of memory cells of the first memory device (Fig.1A: persistent storage 138); determining, by the first memory device (Fig.1A: persistent storage 138), a physical address corresponding to the data based on the logical address stored in the address register (Fig.1A & Fig.1B and [0023]: FIG. 1B shows a memory map (150) in accordance with one or more embodiments of the invention. Each entry in the memory map (150) maps a virtual address (152a-152n) of a page (e.g., a virtual page number) to a physical address (154a-154n) of the page (e.g., a starting location of the page in non-persistent storage (132)). In one or more embodiments, the memory map (150) may include additional information about the page (e.g., which host caches (136) of the host computer (102) may be used to store data corresponding to the page).); and retrieving, based on the determined address, the data from the first memory device (Fig.1A: persistent storage 138) (Fig.1A & Fig.1B and [0026]: In one or more embodiments, the tag (156a-156n) may correspond to an address space of the host computer (102). For example, the address space may be a memory address space (e.g., associated with a range of locations in persistent storage (138) and/or non-persistent storage (132)), or an input/output address space (e.g., associated with a range of locations in an input/output device or networking device). Alternatively, the address space may be an unused address space. For example, the address space supported by the host computer (102) may be very large (e.g., a 64-bit address space) such that the address space includes unused portions, where each unused portion corresponds to a specific configuration of one or more bits of a physical address (154a-154n).).
Regarding independent claim 13, Wilkins discloses a system, comprising: first memory device (Fig.1A: persistent storage 138); and memory management circuitry (Fig.1A: FPGA) coupled to the first memory device (Fig.1A: persistent storage 138); wherein the first memory device is configured to: transfer, in response to receipt of a request redirected from the memory management circuitry to write data to the first memory device (Fig.1A: persistent storage 138), a request to write the data to the first memory device (Fig.1A: persistent storage 138) to a hypervisor; and assert an interrupt signal to the hypervisor as part of the transferred request (Fig.1A and [0019] & [0020]: the host computer (102) may be the computing system (500) described with respect to FIG. 5A and the accompanying description below, or may be the client device (526) described with respect to FIG. 5B. The host computer (102) may include non-persistent storage (132), persistent storage (138), a network interface (140), a host operating system (OS) (142), a hypervisor (118), and a universal asynchronous receiver/transmitter (UART) (144). In one or more embodiments, the non-persistent storage (132) may be non-persistent storage (504) in FIG. 5A, the persistent storage (138) may be persistent storage (506) in FIG. 5A, and the network interface (140) may be communication interface (512) in FIG. 5A. In one or more embodiments, the non-persistent storage (132) may be divided into pages (134), and the persistent storage (138) may be divided into pages (139). The non-persistent storage (132) may include host caches (136)).
Regarding claim 20, Wilkins teaches wherein the memory management component is an input/output memory management unit (IOMMU) (Fig.1A & Fig.1B and [0020]).
Allowable Subject Matter
Claims 10-12 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons of Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 identifies the distinct features “an apparatus, comprising: a first memory device comprising an address register configured to store logical addresses corresponding to data stored in an array of memory cells of the first memory device, wherein the first memory device is configured to: receive a redirected request to retrieve a portion of the data stored in the first memory device, wherein prior to redirection, the request is directed to a second memory device; determine, in response to receipt of the request to retrieve the portion of the data stored in the first memory device, a physical address corresponding to the portion of the data based on the logical address stored in the address register; and cause, based on the determined address, the data to be retrieved from the first memory device.", which are not taught or suggested by the prior art of records.
Claims 1-8 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-8 are hereby allowed.
Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135